August 7, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals

                         DONNIE RAY PEARSON, Appellant

NO. 14-11-00041-CR                       V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      We order that this court’s former judgment of July 17, 2012, be vacated, set aside,
and annulled. We further order this court’s opinion of July 17, 2012, withdrawn.

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, and that this decision be certified below for
observance.